             Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 1 of 21




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

                                                 )
NATERA, INC.,                                    )
                                                 )
               Plaintiff,                        )   Case No. 6:21-cv-540
       v.                                        )
                                                 )
GUARDANT HEALTH, INC.,                           )
                                                 )
               Defendant.                        )
                                                 )

                                         COMPLAINT

       Plaintiff Natera, Inc. (“Natera”), by and through its counsel, hereby files this Complaint

against Defendant Guardant Health, Inc. (“Guardant”), and alleges as follows:

                                 SUMMARY OF THE ACTION

       1.      Natera is a leader in non-invasive genetic testing. In August of 2017, Natera

launched Signatera(™), a novel personalized approach to cancer detection in plasma. The

technology analyzes whole-exome sequencing data from a patient’s tumor sample in order to

custom design individual-specific assays, targeting mutations known to be present in the patient’s

tumor tissue (“tumor signatures”). This uniquely personalized “tumor informed” approach enables

physicians to accurately detect and monitor cell-free tumor DNA (“ctDNA”). The Signatera test

has been shown to detect the presence of ctDNA earlier than traditional tools, and with fewer false

positives.

       2.      Detecting and monitoring ctDNA in the blood of a cancer patient allows physicians

to detect minimal/molecular residual disease (“MRD”) and recurrence of a patient’s cancer.

Detection of residual disease can lead to better patient outcomes by informing clinical decisions,
               Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 2 of 21




including whether to treat with chemotherapy after surgery, whether to biopsy a suspicious lesion,

or whether to continue or discontinue a particular treatment strategy.

          3.      This case arises from Guardant’s campaign of false and misleading commercial

statements regarding the performance of its purportedly-competitive MRD product, “Reveal.”1

          4.      Reveal is a “tumor-naive test,” which means that it looks for evidence of alterations

in the same genomic regions for every patient, without accounting for the mutational signature of

the specific patient’s particular tumor.

          5.      Guardant supported and co-authored a study (the “Study”) that it grossly

mischaracterized and misrepresented in order to enhance the performance claims for its test. See

Ex. A. Guardant then disseminated these false and misleading claims regarding the effectiveness

of its test to influence healthcare professionals and patients to choose it over other MRD testing

products, such as Natera’s product, Signatera. Such misinformation regarding the efficacy of the

test not only put competitors such as Natera at a competitive disadvantage but also endangered the

health and safety of patients who rely on MRD testing for important clinical decisions.

          6.      The Study is so narrow and the data so limited that it cannot possibly support

Guardant’s broad performance claims.

          7.      Even prior to the publication of the Study, Guardant began spreading false and

misleading information, allegedly based on the Study, to drive market share away from

competitors such as Natera. Guardant’s false and misleading statements about the performance of

its MRD test have caused and—unless enjoined—will continue to cause significant injury to

Natera, and potentially to cancer patients.




1
    Guardant has previously referred to this test as its “Lunar-1” test.


                                                   -2-
             Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 3 of 21




       8.       Guardant’s actions violate Section 43(a) of the Lanham Act and amount to unfair

competition. Natera seeks monetary and injunctive relief based on Guardant’s unlawful conduct.

                                               PARTIES

       9.       Plaintiff Natera is a corporation organized and existing under the laws of the State

of Delaware and has its principal place of business 13011 McCallen Pass, Building A Suite 100,

Austin, Texas 78753. Natera is a global leader in cell-free DNA testing. Natera’s mission is to

improve disease management around the globe, with a focus on women’s health, oncology, and

organ health.

       10.      Defendant Guardant is a corporation organized and existing under the laws of the

State of Delaware and has its principal place of business at 505 Penobscot Dr., Redwood City,

California 94063. Guardant may be served with process via its registered agent, CT Corporation

System, 818 West Seventh Street, Suite 930, Los Angeles, California 90017.

                                 JURISDICTION AND VENUE

       11.      This is an action for false advertising and unfair competition under Section 43(a)

of the Lanham Act, 15 U.S.C. § 1125(a), and for common law unfair competition.

       12.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338. This Court has supplemental jurisdiction over Natera’s state law claim pursuant

to 28 U.S.C. § 1367.

       13.      This Court has personal jurisdiction over Guardant because, among other things,

Guardant has purposefully availed itself of the privileges and benefits of the laws of the State of

Texas, and Guardant conducts business in this District. And, as more fully described herein,

Guardant disseminated false and misleading advertisements to physicians, patients, healthcare

professionals, and others residing in Texas.




                                                 -3-
             Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 4 of 21




       14.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Guardant

transacts business in this District, and a substantial part of the events giving rise to Natera’s claims

occurred and are continuing to occur in this District. Additionally, Guardant’s actions injured

Natera in this District, where Natera is headquartered.

                                   FACTUAL ALLEGATIONS

    A. Natera Launches Signatera.

       15.     On August 21, 2017, Natera launched Signatera, a bespoke circulating tumor DNA

(“ctDNA”) test designed to detect and measure MRD in patients previously diagnosed with cancer,

to aid detection of cancer recurrence. Signatera is able to detect MRD earlier than traditional

methods, and thereby helps optimize treatment decisions. The test is available for both clinical

and research use and has been granted three Breakthrough Device Designations by the FDA for

multiple cancer types and indications. Signatera’s performance has been clinically validated in

multiple cancer types including colorectal, non-small cell lung, breast, and bladder cancers.

    B. Guardant Launches Reveal, a Tumor-Naïve MRD Test.

       16.     On or around February 16, 2021, Guardant released a “tumor-naïve” MRD test,

called Reveal. Like Signatera, Reveal is a ctDNA test, designed to detect the presence of MRD in

patients who have been previously diagnosed with cancer. Reveal is only validated for use in

colorectal cancer, and has not been granted FDA Breakthrough Device Designation.

       17.     Guardant supported and co-authored the Study on the performance characteristics

of Reveal, which was published on April 29, 2021. As explained in greater detail below, the

Study’s limited data and narrow focus cannot support Guardant’s broad, inaccurate, and

misleading performance claims. Although Guardant’s marketing relies on the Study, the design of




                                                  -4-
             Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 5 of 21




the Study and the data generated make these performance claims unsupported, unwarranted, and

worse, unreliable.

   C. Measuring Performance of a ctDNA Test.

       18.      Researchers generally evaluate the performance of a ctDNA test like Signatera or

Reveal using two key metrics: sensitivity and specificity. Additional metrics relevant to the

assessment of MRD performance are positive predictive value (“PPV”), negative predictive value

(“NPV”), diagnostic lead time (the time between first MRD detection and confirmed radiographic

recurrence), outcomes analysis, and hazard ratios (“HR”).

       19.     Sensitivity measures the percentage of positive results that are correctly identified.

A test with high sensitivity is more likely to correctly identify the presence of cancer in a blood

sample in which MRD is in fact present, as verified by a clinical “gold standard,” including that

the patient subsequently experienced clinical or radiographic recurrence.

       20.     Specificity measures the percentage of negative results that are correctly identified.

A test with high specificity is more likely to correctly identify the absence of cancer in a blood

sample when no MRD is in fact present, as verified by a clinical “gold standard,” including that

the patient remains relapse-free or progression-free.

       21.     In order to be accurate and meaningful, sensitivity and specificity must be

calculated and reported together in the same analysis of the same set of samples. Sensitivity and

specificity cannot be interpreted by themselves, because those values can differ from analysis to

analysis, based on several factors, including differences in patient cohort.

       22.     As explained in greater detail below, Guardant’s marketing claims fundamentally

misrepresent the data and conclusions of the Study to either obfuscate or artificially boost the

above metrics and other performance data for the test.




                                                 -5-
             Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 6 of 21




    D. The Study Cannot Support Guardant’s Marketing Claims.

       23.     The Study’s data and analysis fail to support its marketing claims in four primary

ways: (1) the Study reported two different metrics for serial test performance: “longitudinal” and

“surveillance,” the latter metric having no legitimate clinical basis or scientific significance; (2)

the Study does not include key metrics in its “surveillance” analysis, rendering Guardant’s

marketing claims into misleading half-truths; (3) the data was generated in a population that is not

representative of Guardant’s intended use for its test, such that Guardant’s marketing claims reflect

artificially elevated or unsupported metrics; and (4) Guardant’s performance claims exclude data

from the Study, which, if included, would substantially detract from those claims.

               i.      Guardant’s Use of “Surveillance” Analysis Makes Guardant’s Sensitivity
                       Claims Misleading.

       24.     The Study reported two different metrics for serial test performance: “longitudinal”

and “surveillance” metrics. These metrics refer to different points in time at which the researchers

collect blood samples from patients following the initial (landmark) blood draw. Longitudinal

analysis is typically limited to patients with any subsequent blood draw after the initial timepoint;

no matter how much time has passed following the initial blood draw. Researchers frequently use

longitudinal analyses because they offer significant real-world clinical value, similar to other

blood-based biomarkers such as CEA (Carcinoembryonic Antigen).

       25.     Under a longitudinal analysis, the Study reported a sensitivity score of 69% and

specificity score of 100%.2




2
 This 100% specificity score, facially indicating a false positive rate of zero, was only possible
with the exclusion of two patients from the sample set, as explained in Paragraph 38, below. This
analysis was initially presented in 2020, providing ample time for an update with additional follow-
up.



                                                -6-
              Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 7 of 21




       26.     In addition to reporting the sensitivity score determined by the longitudinal

analysis, the Study engaged in what it called a “surveillance” analysis, which, unlike longitudinal

analysis, is not supported by medical or academic literature. Only under this unusual and

unsupported analysis did the Study report a favorable sensitivity score. The Study defined a

“surveillance” draw as a blood sample obtained within four months of clinical recurrence. The

Study offered no scientific explanation or support for its arbitrary four-month cut-off date, except

for a false attribution of this methodology to a study by Reinert et al, which in fact employed no

such cutoff. Under the “surveillance” analysis, the authors reported a sensitivity metric of 91%,

but no specificity metric.

       27.     Guardant’s marketing claims of 91% in the “surveillance” context are derived from

the particular and peculiar definition of “surveillance” in the Study, but Guardant intends for

physicians and patients to confuse the Study definition with the commonly understood plain

meaning of the term surveillance, i.e., time points or time periods after completion of definitive

treatments.

       28.     Guardant’s marketing claims, including claims made in investor presentations,

deliberately confound the Study’s peculiar definition of “surveillance” with “monitoring.” In one

investor presentation to Bank of America, Guardant’s CEO describes surveillance as “multiple

shots on goal,” but this is contrary and in stark contrast to the definition of “surveillance” used in

the Study—a single “shot on goal” within a four-month time period of recurrence.

               ii.     Guardant’s Reliance on “Surveillance” Analysis Misleadingly Masks the
                       Absence of Specificity Data.

       29.     Importantly, the Study did not report the corresponding specificity metric for the

surveillance analysis. It is extremely unusual and misleading for a laboratory like Guardant to

make marketing claims about their test using a sensitivity metric without presenting the



                                                 -7-
             Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 8 of 21




corresponding specificity metric, as doing so makes it impossible to draw any meaningful

conclusions about a test’s performance in that setting. Most scientists would consider a test invalid

if both sensitivity and specificity cannot be evaluated together.

       30.     Presenting sensitivity without the corresponding specificity is contrary to guidance

from the Food & Drug Administration (“FDA”), Clinical Laboratory Improvement Amendments

(“CLIA”), and the New York State Department of Health (“NYSDOH”).

       31.     A test with a high sensitivity metric could have a low specificity rate; if a laboratory

issued a positive test report for every patient without performing any testing at all, it would have

a 100% sensitivity score. However, that test would have a very low specificity score, because it

would have missed every true negative patient. The real-world consequences of such a defective

test—individual patients being misinformed that they have tested positive for MRD—cannot be

overstated. Such false positives may cause a patient to undergo unnecessary biopsies, surgeries,

chemotherapy, radiation treatment, or other invasive and damaging procedures; result in emotional

trauma to the patient and her loved ones; and needlessly waste time and other resources on

expensive medical care.

       32.     Indeed, a specificity score could not be meaningfully determined by utilizing the

Study’s unusual and unsupported “surveillance” method, because by definition, all patients in the

sample group had experienced a recurrence of cancer, and it would be impossible to obtain a false

positive within such a group.

       33.     Because the authors did not determine or report the specificity measure for the

surveillance analysis, the Study fails to rule out the possibility that the test generates excessive

false-positives. The intentional omission of this key metric is highly suspicious and deeply

troubling. Because of Guardant’s false and misleading marketing, patients and physicians are




                                                 -8-
             Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 9 of 21




under the false impression that the test has a high specificity in the surveillance setting, when in

fact they have no way of knowing. Such misinformation disseminated to the oncology community

risks serious adverse outcomes for patients.

       34.     The Study cannot support Guardant’s marketing claims, because the Study

analyzed “longitudinal” and “surveillance” samples only in patients who experienced recurrence,

rather than a representative sample of patients. In other words, the Study only suggests how well

the test could detect the presence of cancer, without claiming to determine how well the test was

able to detect the absence of cancer. This makes it impossible to calculate specificity and renders

Guardant’s specificity claims in its marketing unsupported, if not irresponsible.

       35.     The Study evaluated “longitudinal” and “surveillance” draws only in patients who

had experienced recurrence, so it has limited clinical value given the critical need for physicians

and patients to know whether patients have cancer or not. The Study’s limited scope (i.e., its

exclusive limitation to patients who had experienced recurrence) has been exploited and abused

by Guardant’s marketing materials. Guardant’s marketing materials present an artificially high

sensitivity score of 91% without reporting a corresponding specificity score in its “surveillance

analysis”

       36.     In the Discussion section of the Study, the authors state, “the lack of systematic

longitudinal and surveillance draws across all patients precluded a comprehensive assessment.”

       37.     Guardant’s marketing materials pair its unsupported 91% sensitivity score with a

100% specificity claim from a different analysis. See, e.g., Ex. B at 17. Presenting sensitivity and

specificity scores from different analyses together is extremely misleading, given the relationship

between sensitivity and specificity. Of all of Guardant’s false and misleading representations, this

may be the most egregious.




                                                -9-
             Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 10 of 21




       38.     The Study also omits certain results that would contradict Guardant’s marketing

claims. Specifically, the Study reported a specificity score from the longitudinal analysis of 100%

in patients with at least one year minimum clinical follow-up. However, the Study excluded the

results from two patients whose test results would have negatively affected this specificity score.

The Study excluded these patients’ results because the patients had not had at least one year

minimum clinical follow up; however there was no justification offered for the 1-year cutoff,

especially in the context of the mis-aligned four-month cutoff described earlier and the average

diagnostic lead time observed in the Study of approximately four months. Furthermore, the Study

was initiated more than a year ago, and Guardant (as both a co-author of the Study and provider

of testing) has had ample opportunity to follow up with the two patients well in advance of the

Study’s publication, issue supplemental findings, and update their marketing materials

accordingly. Guardant evidently chose to ignore this additional data in its marketing claims. The

plausible inference to be drawn is that Guardant has excluded unfavorable results from its

marketing claims to enable its alleged specificity claim of 100%.

       39.     There is another issue with the Study’s calculation of “longitudinal” specificity.

For the “longitudinal” analysis, the Study stated that “longitudinal time points were defined by

patients who had subsequent draws to the landmark timepoint.” The problem is that the only

patients in the Study with a blood draw subsequent to the landmark timepoint were those for whom

there was a recurrence. In other words, due to the makeup of the Study cohort, the only data points

in the longitudinal specificity analysis were from the affected population. Because specificity is a

measure of the test’s ability to correctly identify a negative result, and because there were no

unaffected patients in the cohort for the test to identify, the longitudinal specificity of the test,




                                                -10-
             Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 11 of 21




based on the Study data, is not 100%, but rather completely unknown. Guardant’s marketing

claims referencing a 100% longitudinal specificity are therefore inherently false and misleading.

       40.      Moreover, the Study appears to lack many of the parameters necessary to support

Guardant’s marketing claims. For instance, the Study appears to have evolved significantly over

time, and there is no indication that there were any predefined serial blood draw schedules, or

predefined endpoints. In short, the Study is missing the necessary indicia of a reliable validation,

and it is misleading for Guardant to use it as the basis for its false and sweeping marketing claims.

       E.       Guardant Disseminates False and Misleading Information.

                i.     Guardant Misrepresents Reveal’s Performance Characteristics Compared to
                       CEA.

       41.      Guardant’s claims concerning the test in comparison to CEA (Carcinoembryonic

Antigen) are misleading, since a non-clinically established CEA cutoff was used in the analysis.

In the Study, the test was compared to CEA in the “landmark” analysis. Despite claiming in a

press release that “by detecting recurrence months early than current standard of care methods like

carcinoembryonic antigen (CEA)” (Ex. C), no analysis of the test’s lead time as compared to CEA

is presented.

       42.      Furthermore, the Study’s definition of abnormal CEA used a non-standard cutoff

of 3.4 ng/mL. The references provided in the Study do not support using this cutoff, which has, to

our knowledge, not been utilized in this setting. The clinical cutoff in most widespread use is 5

ng/mL, (which is the cutoff used in prior ctDNA studies in the intended use population). Some

have examined other cutoffs, but not 3.4.

                ii.    Guardant Misrepresents Reveal’s Sensitivity Data.

       43.      On or around February 16, 2021, Guardant issued a press release, in which it made

numerous false and misleading statements regarding the performance of its test. See Ex. C.



                                                -11-
             Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 12 of 21




       44.     In the press release, Guardant claimed that its test had achieved an “industry

leading” sensitivity measure of 91%. Id. This claim is demonstrably false. The only comparable

performance data comes from the Study’s “longitudinal” analysis, which reported a sensitivity

measure of 69%. The test’s sensitivity score of 69% is far from “industry leading”; multiple

ctDNA tests on the market, including Natera’s Signatera test, have achieved significantly higher

sensitivity scores with longitudinal testing. Even this comparison is flawed, given that the Study’s

definition of “longitudinal” timepoints prevents a corresponding specificity from being calculated.

       45.     Guardant’s claim that it achieved an “industry leading” sensitivity score of 91% is

demonstrably false for two reasons: first, its test has not achieved a reliable sensitivity score of

91%, given its exclusion of 7 false negative cases in its landmark analysis; and second, its actual

sensitivity score lags behind its competitors in the market, including Natera’s Signatera test. This

is in addition to the fact that it is inherently misleading to report sensitivity without corresponding

specificity in the same patient population.

       46.     Guardant appears to have relied exclusively on the Study in support of its claimed

91% sensitivity rate. See Ex. A. As explained above, the Study reported the 91% sensitivity metric

only for the scientifically invalid “surveillance analysis” and without reporting other key metrics

necessary to properly make marketing claims about the test’s purported sensitivity score and

overall effectiveness. Therefore, the surveillance analysis cannot properly be relied upon as a

measure of the test’s performance.

       47.     In short, the Study is not sufficient for Guardant to have concluded with any

reasonable degree of certainty that it actually established either a sensitivity rate of 91% for the

test or “industry leading” performance.




                                                 -12-
             Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 13 of 21




               iii.   Guardant’s “Industry Leading Performance” Claims Are False and
                      Misleading.

       48.     Not only is Guardant’s claim that its 91% sensitivity is “industry leading” false, but

its more general claims of “industry leading performance” are also false. For example, its test has

a pre-surgical detection rate of only 47% (Ex. A), compared to a pre-surgical detection rate of 89-

94% for Natera’s Signatera test. Ex. D. Guardant’s test has a diagnostic lead time of approximately

four months (see Ex. E and Ex. F, at 13) as compared to a diagnostic lead time of 8.7 months for

Natera’s Signatera test (see Ex. D). A test that lags at least one competitor by such significant

margins in such important performance metrics cannot truthfully call its performance “industry

leading.”

       49.     Pre-surgical detection rate and diagnostic lead time are industry-standard metrics

for the evaluation of MRD test performance. Guardant concedes the importance of pre-surgical

test performance in its prior validation studies using pre-surgical samples to establish assay

performance metrics, such as its claim in press releases and investor presentations of “reportable

range down to 0.01 percent” (a claim unsupported by peer reviewed data). Guardant’s consistent

failure to report these metrics from the Study and include them in its comparative claims render

those claims false and misleading.

               iv.    Guardant Makes False and Misleading Claims About the Analytical
                      Performance of Reveal.

       50.     In its February 16, 2021 press release, Guardant claimed “the test accurately reports

genomic alterations down to allele frequencies of 0.01 percent.” Ex. C. There is no published

peer-reviewed evidence to support this claim.




                                                -13-
              Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 14 of 21




                v.    Guardant Cherry Picks Data.

        51.     Guardant made additional misrepresentations during a presentation at the January

11, 2021 JPMorgan Health Conference, which was disseminated to healthcare professionals,

investors, potential patients, and others throughout the United States.

        52.     Recognizing the critical importance of reporting both the sensitivity and specificity

rate, Guardant cherry-picked sensitivity metrics from one analysis and specificity metrics from a

separate analysis. Specifically, Guardant claimed that the test had achieved a sensitivity metric of

91%—a figure derived from the Study’s “surveillance” analysis—and a specificity metric of

100%—a figure derived from either the Study’s “longitudinal” or “landmark” analysis, and only

after excluding the two false positive cases as described above. See Ex. B at 17. Guardant

presented these metrics together with each other, giving the clear, but false, impression that they

were reported in the same analysis, when in fact they were not. Guardant intentionally misled

healthcare professionals and investors into believing that they could rely upon this data to evaluate

the test’s effectiveness.

        53.     Guardant’s decision to commercially promote a sensitivity metric paired with a

specificity metric from a different analysis was intentionally designed to mislead the healthcare

professionals, investors, and others who viewed the presentation into believing that the test was

more effective than it actually is and superior to other products on the market, including Signatera.

Such misinformation regarding the relative accuracy of competing oncological diagnostic products

puts patients at unnecessary risk and creates waste and inefficiency in healthcare.

                vi.     Guardant’s Claims Are Not Applicable to the Intended Use Population.

        54.     Guardant has made false and misleading statements regarding the test’s

effectiveness in other public communications.




                                                -14-
             Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 15 of 21




       55.     In a press release posted to its website, Guardant claimed, “For oncologists, the test

improves the management of early-stage CRC [colorectal cancer] patients by detecting ctDNA in

blood after surgery to identify patients with residual disease who may benefit most from adjuvant

therapy.” Ex. G (emphasis added). However, the Study upon which Guardant relies for this claim

contained at least 19% Stage-IV CRC patients who do not qualify as “early-stage” CRC patients.

Guardant fails to account for the impact the significant percentage of Stage-IV patients would have

on the results of the Study. Moreover, Guardant failed to identify the number of recurrences that

were driven by the Stage IV group. Accordingly, Guardant’s claim that the test improves the

management of early-stage CRC patients is highly misleading

       56.     One of the authors of the Study acknowledged this limitation, stating “I think one

of the limitations that we discussed in our paper was this is not a pure population of only stage II

or III. It is a mix of all four stages.” Molika Ashford, Guardant MRD Test Performs Well in Small

Study as Tissue-Informed Debate Takes Shape, PRECISION ONCOLOGY NEWS (May 7, 2021),

https://www.precisiononcologynews.com/liquid-biopsy/guardant-mrd-test-performs-well-small-

study-tissue-informed-debate-takes-shape#.YLE36ahKj-g.

       57.     Guardant’s claim that Reveal can “identify patients with residual disease who may

benefit most from adjuvant therapy” (Ex. G) is misleading for the additional reason that there is

insufficient evidence that Reveal is in fact applicable to post-surgical adjuvant treatment decisions.

No performance data has been presented using plasma samples taken in the first two-to-six weeks

post-surgery, which is the critical window of time for a physician to decide whether to recommend

adjuvant chemotherapy.

       58.     Many patients in the Study received neoadjuvant therapy, which is chemotherapy

and/or radiotherapy prior to surgery. Such treatment may limit eligibility for further adjuvant




                                                -15-
             Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 16 of 21




treatment per established clinical guidelines. Therefore, these patients may not be considered part

of the intended-use population.

       F.      Guardant Disseminated Its False Claims Through Interstate Commerce.

       59.     Guardant disseminated false and misleading statements regarding the effectiveness

of Reveal in interstate commerce. Both the February 16, 2021 press release (Ex. C), and the

undated publication discussed in Paragraphs 55 & 57, above (Ex. G) were posted on Guardant’s

website and transmitted throughout the world. Additionally, the false statements Guardant made

during the JPMorgan Healthcare Conference (see Exhibit B) were made via video- and telephone

conference to healthcare professionals, investors, potential patients, and other participants

throughout the United States, and the presentation deck containing the misrepresentation has since

been circulated to persons throughout the United States.

       G.      Guardant’s False and Misleading Statements Were Made in the Context of
               Commercial Marketing, Advertising and/or Promotion.

       60.     Guardant made the false and misleading statements detailed above in the context of

commercial marketing, advertising, and/or promotion. Each of the false and misleading statements

recounted above were widely circulated to decision makers, including healthcare professionals,

investors, and others in order to influence those decision makers to recommend, use, or otherwise

choose the test over competing—and even superior—products.

       H.      Guardant’s False and Misleading Statements Were Material.

       61.     Guardant’s false and misleading statements were material.        These statements

misrepresented the overall effectiveness of the Reveal test—a critical consideration for any

decision maker in deciding whether to prescribe, use, or otherwise choose the test over a different

diagnostic product, such as Signatera. Each of the statements was intended to, and likely did

influence decision makers, including healthcare professionals, investors, and others to choose the



                                               -16-
                Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 17 of 21




test over other products, such as Signatera, that have been thoroughly validated, with evidence of

effectiveness and performance better than Reveal.

          I.      Guardant’s False and Misleading Statements Have Caused and Will Continue
                  to Cause Natera to Suffer Significant Harm.

          62.     Guardant intentionally provided false and misleading information to healthcare

professionals and the public in order to drive business away from its competitors, such as Natera,

to purchase Guardant’s Reveal test. Natera has suffered—and, absent relief from this Court, will

likely continue to suffer—significant harm as a result of Guardant’s false and misleading

statements, including lost revenue, loss of goodwill, and diminished reputation.

                                              COUNT I
                 Violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)

          63.     Natera incorporates by reference all allegations set forth above as if fully set forth

herein.

          64.     Guardant made false and misleading statements, including but not limited to press

releases, at least one public presentation, and written promotional materials to healthcare

professionals, insurance providers, patients, and others, about the performance and quality of its

Reveal tests. Guardant’s false and misleading statements are designed to—and likely will continue

to—mislead healthcare professionals, patients, and others into believing that the test performs

better than it actually does, and that it is superior to Natera’s Signatera. Guardant’s statements

are literally false and/or are misleading commercial speech in violation of the Section 43(a) of the

Lanham Act, 15 U.S.C. § 1125(a).

          65.     Guardant made these false and misleading statements in interstate commerce, and

in the context of commercial advertising or promotion as they were made for the purpose of




                                                   -17-
                Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 18 of 21




influencing healthcare providers, patients, and others to recommend, use, and otherwise prefer the

test over competing and even superior products, such as Natera’s Signatera.

          66.     Guardant intended for these false and misleading statements to deceive healthcare

providers, patients, and others about the quality and performance of its test.

          67.     Guardant’s false and misleading statements are material and likely will influence

the decisions of healthcare providers, patients, and others.

          68.     Guardant’s false and misleading statements are material and likely will influence

healthcare providers, patients, and the general public to choose the test over Signatera.

          69.     Guardant made these false and misleading statements knowingly and willfully.

          70.     Natera has suffered—and will likely continue to suffer—significant harm as a result

of Guardant’s false and misleading statements, including lost revenue and loss of goodwill and

diminished reputation.

          71.     Guardant’s conduct constitutes false and misleading statements about its own goods

and services and a competitor’s goods and services in violation of Section 43(a) of the Lanham

Act. Natera is therefore entitled to all relief available under Section 1117(a) of the Lanham Act,

including but not limited to disgorgement of Guardant’s profits, actual damages, and attorneys’

fees and costs.

                                         COUNT II
                                 Common Law Unfair Competition

          72.     Natera incorporates by reference all allegations set forth above as if fully set forth

herein.

          73.     Guardant made false and misleading statements, including but not limited to press

releases, at least one public presentation, and written promotional materials to healthcare

professionals, insurance providers, patients, and others, about the performance and quality of its



                                                   -18-
              Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 19 of 21




test. Guardant’s false and misleading statements are designed to—and likely will continue to—

mislead healthcare professionals, patients, and others into believing that the test performs better

than it actually does, and that it is superior to Natera’s Signatera. Guardant’s statements are

literally false and/or are misleading commercial speech.

        74.     Guardant intended for these false and misleading statements to deceive healthcare

providers, insurance providers, patients, and/or others about the quality and performance of the

test.

        75.     Guardant’s false and misleading statements are material and likely will influence

the decisions of healthcare providers, patients, and others.

        76.     Guardant’s false and misleading statements are material and likely will influence

healthcare providers, patients, and the general public to choose the test over Signatera.

        77.     Guardant made these false and misleading statements knowingly and willfully.

        78.     Natera has suffered—and will likely continue to suffer—significant harm as a result

of Guardant’s false and misleading statements, including lost revenue and loss of goodwill and

diminished reputation.

        79.     Guardant’s conduct constitutes false and misleading statements about its own goods

and services and a competitor’s goods and services. Natera is entitled to all appropriate relief at

law or in equity.

                                    PRAYER FOR RELIEF

        WHEREFORE, Natera respectfully asks this Court to award the following relief:

        1.      Judgment in favor of Natera and against Guardant;

        2.      An Order permanently enjoining Guardant from disseminating or causing the
                dissemination of false and misleading statements regarding its products or Natera’s
                products;




                                                -19-
              Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 20 of 21




        3.      An Order requiring Guardant to publish corrective statements;

        4.      Natera’s actual monetary damages, including but not limited to Natera’s lost
                business and profits, harm to Natera’s goodwill and reputation, as well as
                Guardant’s ill-gotten and unjustly derived gains;

        5.      Punitive and exemplary damages;

        6.      Pre- and post-judgment interest on all damages awarded, as permitted by law;

        7.      Costs associated with this litigation, including expert witness fees, as permitted by
                law;

        8.      Attorneys’ fees to the extent permitted by law;

        9.      Statutory damages as permitted by law;

        10.     Such other relief at law or in equity to which Natera is entitled.

                                  DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Natera demands a trial by jury

on all issues so triable.




                                                 -20-
          Case 6:21-cv-00540 Document 1 Filed 05/28/21 Page 21 of 21




Date: May 28, 2021                          Respectfully submitted,

                                            WINSTON & STRAWN LLP


                                       By: /s/ John C.C. Sanders, Jr.
                                           Thomas M. Melsheimer
                                           Texas Bar No. 13922550
                                           tmelsheimer@winston.com
                                           John C.C. Sanders, Jr.
                                           Texas Bar No. 24057036
                                           jsanders@winston.com
                                           Chase J. Cooper
                                           Texas Bar No. 24087342
                                           ccoper@winston.com
                                           Timothy J. Farina (pro hac vice
                                           forthcoming)
                                           Texas Bar No. 24123129
                                           tfarina@winston.com
                                           2121 N. Pearl Street, Suite 900
                                           Dallas, TX 75201
                                           (214) 453-6500 (telephone)
                                           (214) 453-6400 (telecopy)

                                            Counsel for Plaintiff Natera, Inc.




                                     -21-
